Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 and 18-20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mansour et al (US 2016/0264483). No distinction is seen between the process disclosed by Mansour et al, and that recited in  claims 1-7, 11-13 and 18-20. Mansour et al disclose a method and composition for fertilizing agricultural land, wherein the composition includes algae which are preferably a mixture of extracts of cyanobacteria culture. (See Paragraphs [0001], [0050] and [0051].) The cynanobacteria extracts disclosed  in Paragraph [0051] of Mansour et al would contain phycobiliproteins to no less extent that the extracts recited in applicant’s claims, since applicant’s specification provides evidence in the second and third full paragraphs on page 6 that phycobiliprotein is an extract from .
Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. Mansour et al is relied upon as discussed hereinbefore. Regarding claims 8 and 15, it would be obvious to   employ a phycobiliproteins-enriched extract in the composition of Mansour et al. One of ordinary skill in the art would be motivated to do so, since Mansour et al disclose in Paragraph [0050] that the algae is preferably rich in nitrogen. Regarding claims 9 and 16, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the fertilizer of Mansour et al to apply so as to increase tillering by at least 5%. Regarding claims 10 and 17, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the extract to apply in the process of Mansour et al. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, there is no clear antecedent basis for “the soils”, (as opposed to “the soil”). In claims 5-7, 10 12, 13, 15 and 17, the word “preferably” renders the scope of the claims vague and indefinite, since it is not clear as to whether the limitations following the word “preferably” are required, or whether they are merely illustrative of components which are embraced by the claims.  In claims 9 and 16, the word “advantageously” renders the scope of the claims vague and indefinite, since it is not clear as to whether the limitations following the word “advantageously” are required, or whether they are merely illustrative of components which are embraced by the claims.  In claims 11 and 17, it is indefinite as to whether “the soil” is required to be soil in which the plant recited in line 1 of claim 11 is grown. In claim 19, it is indefinite as to what the metes and bounds of the terms “limestone type”, magnesia type” and humus-bearing amendments of the compost type” would be. In claim 20, the recitation of “selected from…and” is improper Markush terminology.
Erro et al is made of record for disclosing Rhodophyceae as a suitable source of algae for fertilizers in Paragraph [0050].

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736